Botein, P. J. (concurring).
I agree with Justice Bergan’s illuminating analysis of the Galbraith case (Galbraith v. Busch, 267 N. Y. 230), and with his circumscribed application of that decision to the fact situation under consideration here. However, at the most plaintiff was entitled to go to the jury upon the basis that he had made a prima facie showing of negligence. *376The case was in fact given to the jury under a fair charge and that in my opinion should be the end of it.
Chief Judge Crane in his dissenting opinion in the Galbraith case defined the res ipsa loquitur doctrine as follows, at page 238 (a definition accepted by Judge Lehman in his majority opinion): “ ‘ The circumstances of the case unexplained justify the inference of negligence.’ ” I believe the circumstances in this case would have justified, but did not compel an inference of negligence (George Foltis, Inc. v. City of New York, 287 N. Y. 108). It was for the jury, and not for us, to assess the weight of the inference coupled with the failure of defendant to come forward with its explanation of the manner in which the accident had occurred. This the jury has done and we should not disturb its determination.
In holding that when the jury rejects an inference which a jury is entitled to draw the verdict is against the weight of the credible evidence, we come perilously close to stamping the inference of negligence as a conclusive one.